Citation Nr: 0703056	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a right hip 
disability. 

2. Entitlement to service connection for a right knee 
disability. 

3. Entitlement to service connection for a left knee 
disability. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran and Spouse 

ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1967 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In August 2005, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A hearing transcript is in 
the record.


FINDINGS OF FACT

1. A right hip disability, arthritis, was not affirmatively 
shown to have been present during service, arthritis was not 
manifested to a compensable degree within one year of 
separation from service, and a right hip disability, 
arthritis, diagnosed after service is unrelated to an injury, 
disease, or event of service origin. 

2. A right knee disability, arthritis, was not affirmatively 
shown to have been present during service, arthritis was not 
manifested to a compensable degree within one year of 
separation from service, and a right knee disability, 
arthritis, diagnosed after service is unrelated to an injury, 
disease, or event of service origin.

3. A left knee disability, arthritis and a meniscal tear, was 
not affirmatively shown to have been present during service, 
arthritis was not manifested to a compensable degree within 
one year of separation from service, and a left knee 
disability, arthritis and meniscal tear, diagnosed after 
service is unrelated to an injury, disease, or event of 
service origin.



CONCLUSIONS OF LAW

1. A right hip disability, arthritis, was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006). 

2. A right knee disability, arthritis, was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006). 

3. A left knee disability, arthritis and a meniscal tear, was 
not incurred in or aggravated by service, and arthritis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in August 2003.  The notice included the type of evidence 
needed to substantiate the claims of service connection, 
namely, that is, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.   

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).



To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has assisted the veteran in 
obtaining the evidence necessary to substantiate his claims, 
including obtaining service medical records and private 
medical records identified by the veteran.  

In the absence of an established injury or disease or event, 
resulting in injury or disease, during service, a medical 
nexus opinion is not required to decide the claims.  38 
C.F.R. § 3.159(c)(4).  

And as there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles Related to Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be 
chronic, then a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 
3.303(b).

Arthritis may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.307, 3.309.  

Factual Background

The service medical records, including the report of 
separation examination, do not contain a complaint, finding, 
or history of any right hip, right knee, or left knee 
abnormality.  The records do show that in November 1967 the 
veteran had an allergic reaction, a rash, to vaccinations, 
containing egg protein, for yellow fever, typhus, and 
influenza.  He was also hypersensitive to the vaccine for 
cholera.  There is no documentation that the veteran was 
vaccinated against spinal meningitis. 

After service, private medical records disclose that in 
February 1978 the veteran complained of right knee soreness.  
There was no abnormal physical finding and an X-ray was 
normal.  In March 1978 on further evalution, there was a 
history of right knee pain since a wrestling injury in high 
school.  An arthrogran was nondiagnostic. 

VA records disclose that in June 2003 the veteran complained 
of bilateral knee pain of 30 years' duration, and he 
indicated that he originally injured his left knee during 
service.  He also complained of occasional right hip pain.  
X-rays revealed developing arthritic changes in the right hip 
and each hip.  

Private medical records disclose that in August 2003 
arthritis of the left knee was assessed.  In February 2004, 
an MRI revealed a meniscal tear in the left knee, after the 
veteran complained of left knee problems over a nine month 
period. 

In April 2005, a medical technician with experience in a 
military allergy and immunization clinic stated that she 
found no evidence that during service the veteran received a 
meningococcal vaccine, but he did receive vaccines containing 
egg protein.  According to the medical technician, the 
veteran had severe pain in the right hip and each knee as the 
long terms effects of the vaccinations. 

In August 2005, the veteran testified that his conditions of 
the right hip and knees stems from an allergic reaction to an 
egg-based spinal meningitis vaccine administered in 1967.  
The veteran testified that he fell out of bed the morning 
after receiving the shot in his left knee, because he had no 
muscle control from the waist down.  The veteran further 
testified that he was reluctant to seek medical attention 
until 1978, because of his distrust for physicians, his 
responsibility to support his family and his belief that 
nothing could be done to treat his knee condition.

Analysis

While the veteran was noted to have had an allergic reaction 
to vaccinations for yellow fever, typhus, influenza, and 
cholera, the hypersensitivity was described as a rash.  There 
is no documentation that the veteran received a meningococcal 
vaccine, and no evidence of any right hip, right knee, or 
left knee abnormality due to either an injury or as a 
complication of the vaccinations. 

After service, developing arthritic changes of the right hip, 
right knee, and left knee were first documented in June 2003, 
30 years after service and well beyond the one-year 
presumptive period for arthritis as a presumptive disease 
under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  And in 
February 2004, an MRI revealed a meniscal tear in the left 
knee.  

Although the veteran was evaluated for right knee pain in 
1978, no right knee abnormality was found.  As arthritic 
changes of the right hip, right knee, and left knee, and the 
meniscal tear of the left knee were not affirmatively shown 
to have been present during service and as arthritis was not 
manifested within one year of separation from service, there 
is not factual basis to relate the post-service arthritis and 
meniscal tear to service on a direct or to relate arthritis 
to service on a presumptive basis. 



Also, the absence of documented complaints from 1971 to 1978 
and from 1978 to 2003, weighs against the claims that the 
post-service arthritic changes, first documented in 2003 and 
the meniscal tear, which was first documented in 2004, are 
related to an injury or complications of the vaccinations 
during service.  38 C.F.R. § 3.303(b); Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).

Moreover, there is no competent medical evidence linking the 
current disabilities to vaccinations during service.  
Although a medical technician with experience in an allergy 
and immunization clinic reported that the veteran had severe 
pain in the right hip and each knee as the long terms effects 
of the vaccinations, the record shows that the underlying 
pathology in the affected joints is arthritis plus a meniscal 
tear in the left knee, and there is no medical evidence that 
arthritis or a meniscal tear is a recognized complication of 
an allergic reaction to the vaccinations administered during 
service. 

As for the veteran's statements and testimony, relating his 
present disabilities to service, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements and testimony do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claims, the preponderance of the 
evidence is against the claims and service connection for is 
not established.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a right hip disability, arthritis, is 
denied. 

Service connection for right knee disability, arthritis, is 
denied.

Service connection for left knee disability, arthritis and a 
meniscal tear, is denied.




__________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


